                Case 19-00121       Doc 22-2      Filed 06/18/19     Page 1 of 13



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

IN RE: JAMES CROSBY,
       PATRICIA A. CROSBY,
                                                             Case No. 18-24094

       Debtors.                                                      Chapter 13

_____________________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Adv. Pro. No. 19-00121
v.

JAMES CROSBY AND PATRICA A. CROSBY,

       Defendants.

   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION TO
 DISMISS THE COMPLAINT AND IN SUPPORT OF PLAINTIFF’S CROSS-MOTION
                 FOR JUDGMENT ON THE PLEADINGS

       Plaintiff, United States of America, on behalf of the Social Security Administration

(“SSA”), by undersigned counsel, hereby submits this Memorandum of Law in Opposition to

Defendants’ Motion to Dismiss, and in Support of its Cross-Motion for Judgment on the Pleadings.

                                       INTRODUCTION

       Debtor-Defendant James Crosby (“Crosby”) pled guilty in Maryland circuit court to

defrauding SSA from 1999 through 2007. During that time, Crosby falsely concealed his earnings,

even misrepresenting his ongoing work when SSA asked him directly about it. Crosby’s conduct

resulted in him receiving $88,195.50 in social security disability benefits that he was not entitled

to. After pleading guilty, the Court stayed the entry of judgment and Crosby was placed on a ten

year probation (known as “probation before judgment” or “PBJ”). As a condition of his probation,

Crosby was ordered to pay restitution to SSA in the reduced amount of $25,000.
                Case 19-00121       Doc 22-2      Filed 06/18/19     Page 2 of 13



       Crosby does not dispute these facts but instead argues that the amount ordered in restitution

somehow fully satisfied his debt owed to SSA. This assertion is incorrect, as a matter of law. An

order of restitution does not bind a victim from recovering its full loss. Nor would a state court

have authority to reduce the amount owed to SSA. Instead, the Social Security Act (“Act”) governs

SSA’s rights and obligations to recover overpayments. Thus, notwithstanding any state court order

of restitution, Crosby continues to owe to SSA the remaining amount he was overpaid. And

because his overpayment was the result of actual fraud (fraud which he admitted to), this debt is

nondischargeable under the Bankruptcy Code. For these reasons, the Court should deny Crosby’s

Motion to Dismiss and grant the United States’ Motion for Judgment on the Pleadings.

                            UNDISPUTED MATERIAL FACTS 1

       A. Procedural Background

       Crosby filed a bankruptcy proceeding under Chapter 13, seeking to discharge his debt to

SSA. See D.Md. Bankruptcy. No. 18-24094, Dkt. No. 1, Schedule E/F, p. 47. On April 17, 2019,

the United States filed this adversary proceeding asserting that Crosby’s debt to SSA is non-

dischargeable under 11 U.S.C. § 523(a)(2)(A) because Crosby obtained disability payments by

false pretenses, false representation, and/or actual fraud. See Adv. Pro. No. 19-00121, Dkt. No. 1

(“Compl.”). Specifically, Count I of the Complaint seeks an order that the United States is entitled

to recover the remaining balance of $61,858.70 to the extent that the debt is not discharged in

bankruptcy. See Compl. at ¶ ¶ 25-28.      Count II of the Complaint seeks an order that Crosby’s

debt in the amount of $61,858.70 is nondischargeable pursuant to Section 523(a)(2)(A) of the




1
 These facts are as presented in the United States’ Complaint, and the exhibits annexed thereto.
See Dkt. 1. In his Answer, Crosby has not disputed any of these underlying facts; instead, he
asserts a purely legal matter as a defense. See Dkt. 4, at pp. 1-2. Crosby’s argument will be
discussed infra in Section (A) of the United States’ Argument.
                                                 2
                Case 19-00121       Doc 22-2     Filed 06/18/19     Page 3 of 13



Bankruptcy Code. See Compl. at ¶ ¶ 29-34.      Crosby filed an Answer on May 2, 2019. See Adv.

Pro. No. 19-00121, Dtk. No. 4. Crosby filed a motion to dismiss the Complaint on June 5, 2019.

See Adv. Pro. No. 19-00121, Dkt. No. 19.

       B. Crosby’s Social Security Disability Benefits

       Crosby applied for Social Security disability benefits by completing an application for

benefits (Application). See Compl., Exhibit A (Application for Benefits). On his application,

Crosby stated that he “became unable to work because of my disabling condition on February 22,

1990”. Furthermore, Crosby agreed that:

       “I agree to notify the Social Security Administration of all events as explained in
       the rights and responsibilities pamphlet given to me.

       I agree to notify the Social Security Administration if:

       --My medical condition improves so that I would be able to work, even though I
       have not yet returned to work.

       --If I go to work whether as an employee or a self-employed person.

       ….The above events may affect my eligibility to disability benefits as provided in
       the Social Security Act, as amended.”

See Compl., Exhibit A, p. 2.

       SSA began paying Crosby disability payments in 1991. See Compl., Exhibit B (Notice of

Award). In the Notice of Award, SSA advised Crosby that, “The decisions we made on your claim

are based on information you gave us. If this information changes, it could affect your benefits.

For this reason, it is important that you report changes to us right away.” See Compl., Exhibit B,

p. 2. A booklet accompanying the Notice of Award entitled also advised Crosby of his obligation

to report his earnings. See Compl., Exhibit C (SSA Booklet), p. 15. The Booklet advised, “Be sure

to notify Social Security as soon as you begin working no matter how little you earn” (emphasis

added). See Compl., Exhibit C, p. 15.

                                                 3
                Case 19-00121        Doc 22-2     Filed 06/18/19     Page 4 of 13



       In April 2006, a routine review of Crosby’s earnings revealed that he had returned to work

in January 1999 and continued to earn substantial income, rendering him ineligible for disability

benefits. See Compl., Exhibit D (Earnings Report). The Agency then suspended Crosby’s benefits

pending further review, and contacted Crosby for an explanation. See Compl. at ¶ 16.              In

response, Crosby visited his local Field Office and falsely indicated that he had no current earnings

and that someone must have stolen his identity.        See Compl. at ¶ 17. Based on Crosby’s

representations, the Agency temporarily reinstated Crosby’s benefits. See Compl. at ¶ 19.

However, SSA separately also contacted Dayspring Programs and Johns Hopkins Health System,

two of Crosby’s employers, who confirmed that Crosby was in fact working, contrary to his

representations. See Compl. at ¶ 20. As a result, SSA determined that Crosby was not entitled

to benefits beginning January 1999. See Compl., Exhibit E (Disability Cessation). In the

Disability Cessation notice, Crosby was informed of his right to appeal the decision if he disagreed.

See Compl., Exhibit E at 2. SSA then referred Crosby’s account to SSA’s Office of Inspector

General (OIG), for further investigation. See Compl. at ¶ 21.

       C. Criminal Prosecution for Theft

       In December 2007, Crosby was criminally charged in the Circuit Court of Baltimore

County with theft of SSA property in the amount of $88,195.50—the amount of disability benefits

he received from January 1999 through May 2007. See Compl., Exhibit F (Indictment). Crosby

pled guilty to the charge, and the Circuit Court for Baltimore County placed him on “probation

before judgment” (PBJ) pursuant to section 6-220 of Maryland’s Code of Criminal Procedure,

which authorizes PBJ when “a defendant pleads guilty or nolo contendere or is found guilty of” a

crime. See Compl., Exhibit G (Order of Judgment and Judgment of Restitution).             The court




                                                 4
                Case 19-00121       Doc 22-2     Filed 06/18/19     Page 5 of 13



ordered Crosby to pay $25,000 in restitution over the course of a ten-year probation period. See

Compl., Exhibit G

       D. Crosby’s Payments Made to Satisfy Debt Owed to SSA

       Since pleading guilty to defrauding SSA, Crosby has partially repaid the overpayment,

leaving a current outstanding balance of $61,858.70. See Compl. at ¶ 27.

      LEGAL FRAMEWORK FOR SOCIAL SECURITY DISABILITY BENEFITS

       The Act defines disability as an inability to engage in any substantial gainful activity

(“SGA”) due to a medically determinable impairment which lasts for a continuous period of not

less than 12 months. 42 U.S.C. § 423(a), (d)(1)(A), (e); 20 C.F.R. § 404.1505(a). To meet this

definition, and thus be initially eligible for disability insurance benefits (“DIB”), an individual

must have an impairment that makes him “unable to do [his] past relevant work or any other

substantial gainful work that exists in the national economy.” 20 C.F.R. § 404.1505(a). SGA

“[i]nvolves doing significant and productive physical or mental duties” and “is done (or intended)

for pay or profit.” 20 C.F.R. § 404.1510. Work may be SGA “even if it is done on a part-time

basis.” 20 C.F.R. § 404.1572(a). If an individual is performing SGA, SSA will find that the

individual is not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       As a condition of benefit eligibility, SSA requires a DIB recipient of benefits to promptly

inform SSA anytime his condition improves; he returns to work; he increases the amount of his

work; or his earnings increase. See 20 C.F.R. § 404.1588(a) (explaining that it is the individual’s

responsibility to inform SSA of events that change disability status). SSA relies on these reports

to determine whether benefits should be continued, adjusted, or stopped. Id.; see In re Drummond,

530 B.R. 707, 710 (Bankr. E.D. Ark. 2015) (“The debtor’s requirement to notify SSA if she




                                                5
                  Case 19-00121       Doc 22-2     Filed 06/18/19    Page 6 of 13



returned to work is the representation—or lack thereof—that forms the pretense under

§ 523(a)(2)(A).”).

         Pursuant to the Act, SSA has established monthly presumptive income thresholds for

determining whether a person is engaged in substantial gainful activity (SGA). A non-blind

Recipient engages in SGA if their monthly income exceeds the following amounts during the

following years: 2

                        Year           Amount

                        1999           $700
                        2000           $700
                        2001           $740
                        2002           $780
                        2003           $800
                        2004           $810
                        2005           $830
                        2006           $860
                        2007           $900

                                    STANDARD OF REVIEW

         After pleadings are closed, Fed. R. Civ. P. 12(c) 3 permits a party to move for judgment on

the pleadings. See Fed. R. Bankr. P. 7012(b) (incorporating Fed. R. Civ. P. 12(c) in adversary

proceedings). In deciding a Fed. R. Civ. P. 12(c) motion, the Court may properly consider (1) the

complaint and the exhibits annexed thereto; (2) the Answer and the exhibits annexed thereto; and

(3) matters of public record. See Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014).

         Where a party moves pursuant to Fed. R. Civ. P. 12(c) to dismiss a complaint for failure to

state a claim, the Court should apply the same standard it applies to Fed. R. Civ. P. 12(b)(6)


2
    See SSA Official Website, http://www.ssa.gov/oact/cola/sga.html (last visited: June 18, 2019).
3
 While Crobsy’s motion seeks to dismiss the complaint pursuant to Fed. R. Civ. Pro. 41, it is
believed that plaintiff seeks to move to dismiss the complaint pursuant to Fed. R. Civ. Pro.
12(c).

                                                  6
                  Case 19-00121       Doc 22-2      Filed 06/18/19     Page 7 of 13



motions. Burbach Broad. Co. v. Elkins Radio Corp., 278 F.3d 401, 405-06 (4th Cir. 2002). A

complaint must plead facts adequate “to state a claim for relief that is plausible on its face” in order

to survive a Rule 12(b)(6) motion to dismiss. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

In contrast, where a party moves for a declaratory judgment in its favor pursuant to Fed. R. Civ.

P. 12(c), the Court should apply a Fed. R. Civ. P. 56 motion for summary judgment standard. See

Eastham v. Eastham, Civil Action No. DKC 16-0386, 2016 U.S. Dist. LEXIS 89766, at *3 (D.

Md. July 11, 2016). Summary judgment is proper when the moving party demonstrates, that “no

genuine dispute as to any material fact” exists when construing all facts and all justifiable

inferences in the light most favorable to the nonmoving party. Fed. R. Civ. P. 56(a), (c)(1)(A); see

also Fed. R. Bankr. P. 7056 (making Fed. R. Civ. P. 56 applicable to adversary proceedings). Once

a moving party presents a properly supported motion for summary judgment, the nonmoving party

must “present affirmative evidence in order to defeat” that motion. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 257-58 (1986) (citation omitted). A mere “scintilla of evidence” suggesting a

material dispute is not enough to defeat a motion for summary judgment. Id., 477 U.S. at 251-52.

Rather, the record evidence must demonstrate that a reasonable trier of fact could find in favor of

the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

                                            ARGUMENT

          The United States respectfully summits that Crosby’s motion to dismiss should be denied,

and judgment on the pleadings in favor of the United States should be granted in full. First,

Crosby’s motion is based upon his belief that the state court restitution order limited SSA’s right

to recover all of its overpayment to Crosby. Crosby is incorrect as a matter of law. As such,

Crosby’s motion should be denied, and judgment in favor of the United States as to Count I should



                                                   7
                Case 19-00121        Doc 22-2     Filed 06/18/19     Page 8 of 13



be granted. Second, Crosby’s debt to SSA is non-dischargeable because the undisputed facts

demonstrate that Crosby obtained $88,195.50 in disability benefits fraudulently.           As such,

judgment in favor of the United States as to Count II should be granted.

A.     The Terms of Crosby’s Restitution Order Did Not Modify His Obligation to SSA

       In Maryland, a court may order a criminal defendant to pay restitution as a condition of

probation. Md. Code Ann., Crim. Proc. § 6-220. An order of restitution is warranted where, inter

alia, property of a victim was unlawfully obtained. Md. Code, Crim. Proc. § 11-603(a). When a

court determines the appropriate amount of restitution, the court may properly consider the

defendant’s means to pay the restitution. State v. Vargas, 2015 WL 9911317, at *4 (Md.Cir.Ct.)

(“Criminal restitution considers the defendant's ability to pay while a civil judgment may be

entered against one who does not have the means to pay.”). “A restitution order pursuant to a

defendant’s plea is an agreement between the defendant and the state.” State v. Vargas, 2015 WL

9911317, at *5 (Md. Cir. Ct. Dec. 22, 2015) (quoting The People v. Bernal, 101 Cal. App. 4th 155,

162 (Cal. Ct. App. 2002)). “What [the restitution order] does not do, however, is to create, on its

own, a contractual liability between the defendant and a third party that otherwise would not exist.”

Grey v. Allstate Ins. Co., 363 Md. 445, 466 (2001).

       In Crosby’s motion, his sole contention is that his obligation to repay SSA ended when he

satisfied the terms of the state court’s restitution order. Id. As set forth above, however this is

incorrect as a matter of law. The terms of Crosby’s probation and his SSA overpayment are

entirely separate obligations. While SSA, as the victim of Crosby’s crime, would receive partial

payment as a result of the state courts’ restitution order, SSA was not a party to the proceedings

and the restitution order in no way alters SSA’s rights to see overpayment in full. Indeed, contrary

to Crosby’s representation, the court’s Order of Judgment purports only, per Crosby’s



                                                 8
                 Case 19-00121      Doc 22-2     Filed 06/18/19     Page 9 of 13



“agree[ment] to pay,” to modify the judgment itself—i.e., the criminal sentence that had referenced

Crosby’s total indebtedness of $88,195.50. See Compl., Exhibit G at p. 1.

        Finally, even if the trial court had attempted to modify Crosby’s indebtedness to SSA

(which it simply did not do or seek to do), it would not have had authority to do so. The Act vests

in the Commissioner the authority to determine if individuals have been overpaid. See 42 U.S.C.

§ 404(a)(1). The Act unambiguously prescribes that “Whenever the Commissioner of Social

Security finds that more or less than the correct amount of payment has been made to any person

under this subchapter, proper adjustment or recovery shall be made,” pursuant thereto. See 42

U.S.C. § 404(a)(1). Notably, the text of the Act does not make SSA’s recovery contingent on a

finding rendered in a criminal (or other) proceeding.

        The Commissioner has promulgated an administrative review process with respect to

overpayment calculations. See generally, e.g., Barbara L. v. Comm’r of Soc. Sec. Admin., No. 18-

3465, 2019 WL 1573577, at *3 (D. Md. Apr. 10, 2019) (citing 20 C.F.R. § 404.900(a)). Crosby

does not argue that he has completed the administrative review process with respect to the

calculation of his overpayment. And even if he had completed the administrative review process

with respect to the calculation of his overpayment, the Act prescribes that a request for review of

the Commissioner’s final decision “be,” among other things, “brought in the district court of the

United States for the judicial district in which the plaintiff resides.” See 42 U.S.C. § 405(g);

Matthews v. Eldridge, 424 U.S. 319, 327 (1976) (“The only avenue for judicial review is 42 U.S.C.

§ 405(g), which requires exhaustion of the administrative remedies provided under the Act as a

jurisdictional prerequisite.”).

        Further, the Commissioner’s duly promulgated Regulations also make clear that

adjustments to indebtedness “will not be available if the overpayment was caused by the



                                                9
                Case 19-00121        Doc 22-2     Filed 06/18/19      Page 10 of 13



individual’s intentional false statement or representation, or willful concealment of, or deliberate

failure to furnish, material information,” the very conduct Crosby pled guilty to here. See 20

C.F.R. § 404.502(c)(2) (emphasis added); see also 20 C.F.R. § 404.515(b)(1) (“[A] claim for

overpayment will not be compromised, nor will there be suspension or termination of collection

of the claim by the Administration if there is an indication of fraud, the filing of a false claim, or

misrepresentation on the part of such individual or on the part of any other party having an interest

in the claim.”). As such, a state court simply has no authority to alter SSA’s right to recovery.

       Thus, Crosby’s indebtedness to SSA remained in full after Crosby pled guilty. The state

trial court did not have authority to modify the Commissioner’s determination of Crosby’s

indebtedness to SSA even had it sought to do so—which it did not. Therefore, Crosby’s Motion

to Dismiss must be denied, and judgment in favor of the United States as to Count I of the

Complaint should be granted as a matter of law.

B.     Crosby’s Debt is Non-Dischargeable Due to His Fraud

       Crosby fraudulently obtained disability benefits and, therefore, the resultant overpayment

is non-dischargeable. A debt is excepted from discharge where it was obtained by “false pretenses,

a false representation, or actual fraud.” 11 U.S.C. § 523(a)(2)(A). To except a debt from discharge

under Section 523(a)(2)(A), five factors must be present: (1) the debtor must have made a false

representation; (2) the debtor must have known that the representation was false at the time the

representation was made; (3) the debtor must have made the representation with the intention and

purpose of deceiving the creditor; (4) the creditor must have justifiably relied on the representation;

and (5) the creditor must have sustained injury as a proximate result of the representation. U.S. v.

Hampton, 396 B.R. 28, 30 (Bankr. N.D. Iowa 2008); see In re Hall, 515 B.R. 515, 520 (Bankr.

S.D. W.Va. 2014) (citing Hampton).



                                                  10
               Case 19-00121        Doc 22-2      Filed 06/18/19     Page 11 of 13



       Here, there is no genuine dispute as to whether these factors are present. First, Crosby pled

guilty to defrauding SSA. See Ex. G. A guilty plea, even where a probation before judgment is

entered, is admissible evidence of the defendant’s guilty. See Crane v. Dunn, 382 Md. 83, 101,

854 A.2d 1180, 1191 (2004)(“the admission in traffic court to negligent driving is admissible and

substantive evidence”); Fed. Ins. Co. v. Edenbaum, No. JKS 12-410, 2012 U.S. Dist. LEXIS

94263, at *6 (D. Md. July 6, 2012) (guilty plea admissible even where probation before judgment

was entered); State v. Westpoint, 404 Md. 455, 497, 947 A.2d 519, 544 (2008) (guilty plea

constitutes evidentiary admission). Second, a review of the Answer to the Adversary Complaint

demonstrates that Crosby does not challenge the facts outlined in SSA’s Complaint in any material

respect. See D.Md. Bankruptcy No. 19-00121, Dkt. Nos. 4, 19; see Hall, 515 B.R. at 518 (finding

debt nondischargeable where “the Defendant’s admissions of the allegations in the Complaint

constitute admissions of those same allegations in the Motion for Summary Judgment”). Nor will

Crosby be able to offer any evidence in opposition to the United States’ motion to dispute any of

the facts relied upon by the United States in support of its motion. For these reasons alone, the

Court should grant judgment in SSA’s favor as to Count II, and hold the debt non-dischargeable.

       Nevertheless, even if SSA was required to produce additional evidence to demonstrate

Crosby’s fraud, it has done so through the exhibits annexed to the complaint. See e.g. In re Hall,

515 B.R. 515, 520 (Bankr. S.D. W.Va. 2014)(granting summary judgment based upon similar

facts). Specifically, when Crosby filed his application for benefits, he agreed that he would notify

SSA if his condition improved such that he could resume work. Exhibit A, p. 2. In addition, when

SSA granted him benefits, it told him to, “[b]e sure to notify Social Security as soon as you begin

working no matter how little you earn” Exhibit C, p. 15. Nevertheless, Crosby returned to work

in 1999, collected benefits for eight years thereafter, and never told SSA. Crosby’s failure to report



                                                 11
               Case 19-00121        Doc 22-2      Filed 06/18/19     Page 12 of 13



his earnings was a false representation. “A debtor’s silence regarding a material fact can constitute

a false representation actionable under section 523(a)(2)(A).” Hampton, 396 B.R. at 30; In re

Wooten, 423 B.R. 108, 121 (Bankr. E.D. Va. 2010) (“Misrepresentations for the purposes of

§ 523(a)(2)(A) need not be overt; in the context of § 523(a)(2)(A), misrepresentations can be overt

or may be implied by silence. Silence or concealment as to a material fact can constitute a false

pretense or a false representation as surely as an overt act.”). Crosby’s silence despite his

knowledge of the reporting requirements also establishes his false pretenses. Check Control, Inc.

v. Anderson (In re Anderson), 181 B.R. 943 (Bankr. D. Minn. 1995) (stating that false pretense

can consist of “silence when there is a duty to speak”) (quoting In re Dunston, 117 B.R. 632, 641

(Bankr. D. Colo. 1990)); see Drummond, 530 B.R. at 710 (“Had the debtor not intended to deceive

SSA, she should have disclosed her employment sometime between January 2008, when she

became employed, and July 2010, when SSA verified her employment.”). Moreover, after SSA

discovered Crosby’s earnings and asked him for an explanation, Crosby falsely told SSA that he

was not working and that someone had stolen his identity. SSA justifiably relied on Crosby’s

silence and even overt misrepresentations in continuing to pay benefits to him. See, e.g., In re

Pipkin, 495 B.R. 878, 881 (Bankr. W.D. Ark. 2013) (“The evidence here meets the test required

by law in that the Debtor, by failing to notify SSA of his employment, made a false

misrepresentation with the knowledge of its falsity and he did it deliberately for the purpose of

deceiving the Plaintiff so he could continue to draw the social security benefits. . . . [T]he failure

to report the employment proximately caused the Plaintiff to overpay the Debtor which resulted in

the Plaintiff’s damage.”).

       Because of Crosby’s misrepresentations, SSA paid him $88,195.50 in benefits to which he

was not entitled (which has since been reduced to $61,858.70). Crosby pled guilty to the conduct



                                                 12
               Case 19-00121      Doc 22-2     Filed 06/18/19     Page 13 of 13



at issue, and he does not dispute any facts material to the determination of nondischargeability.

Accordingly, the factors have been met for an exception to discharge under Section 523(a)(2)(A).

Judgment should be entered in favor of the United States as to Count II of the Complaint.

                                        CONCLUSION

       For these reasons, Crosby’s Motion to Dismiss should be denied, and United States’

Motion for Judgment on the Pleadings should be granted. The United States of America requests

that the Court except from discharge pursuant to 11 U.S.C. § 523(a)(2)(A) James Bernard Crosby’s

debt of $61,858.70 for an overpayment of Social Security Disability Benefits.


                                            Respectfully submitted,

                                            ROBERT K. HUR
                                            United States Attorney
                                            District of Maryland


                                             /s/ Jane E. Andersen
                                            JANE E. ANDERSEN (Bar No: 802834)
                                            Assistant United States Attorney
                                            Office of the United States Attorney
                                            District of Maryland
                                            36 South Charles St., Fourth Floor
                                            Baltimore, MD 21201

                                            Attorney for the United States

OF COUNSEL:
Eric P. Kressman
        Regional Chief Counsel
Corey Fazekas
        Assistant Regional Counsel
Office of the General Counsel
Social Security Administration
300 Spring Garden Street, Sixth Floor
Philadelphia, PA 19123




                                               13
